DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 03/09/2022 is acknowledged.
Claims 1-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2022.
Examiner acknowledges the amendments and canceling of claims filed on 06/14/2022.
Claims 8, and 10-14 are being examined on the merits.

The IDS supplied on 05/13/2022, cited NPL document “Examination report dated 2022-02-23, listed in correspondent China patent no. 2018800264928 (publication no. CN110536607A)”, however there was no NPL document provided along with the IDS report. Therefore, the listing was lined through and not considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yayuan (from IDS, CN1387863A), Xu (form IDS, WO2017063101), Mudgil (Guar gum: processing, properties and food applications-A Review, J Food Sci Technol (March 2014) 51(3):409-418) and Krstonosic (Influence of xanthan gum on oil-in-water emulsion characteristics stabilized by OSA starch, Food Hydrocolloids 45 (2015) 9-17). This rejection is maintained with two new references to take into account the amendments filed on 06/14/2022.
Regarding claim 8, Yayuan teaches a composition which comprises fish oil and Arabic gum (see abstract, claim 1), which would be the plant colloid, and discloses the emulsification and homogenization to be performed at 25-30 MPa which would also be 250-300 bar.
Regarding claims 8 and 10, Yayuan teaches the Arabic gum at 10-15% (see claim1, part (6)) and discloses the fish oil at 15-45% (see claim 1, part (4)).
Regarding claim 12, Yayuan teaches the emulsification time from between 20 minutes and 60 minutes (see last para of document).
Regarding claim 13, Yayuan teaches the stirring of the fish oil into the mixture for 20 minutes at 30-35 ℃ (see summary of invention) which would be emulsifying at the instantly taught temperature. 
Regarding claim 14, Yayuan teaches homogenizing at 40-50 ℃ (see last para).
Yayuan does not specifically teach the particle size of the instant invention, the specific emulsification time duration or wherein the composition contains guar gum and xanthan gum at the instantly claimed ranges.
Xu’s general disclosure is to a method of preparing highly stable microcapsule powder particles containing fat-soluble nutrients (see abstract).
Regarding claim 11, Xu teaches a highly stable microparticle fat-soluble nutrient (see abstract) composition which comprises of fish oil (see top of page 4) and a plant-derived gum arabic (see bottom of page 6), which would be the plant colloid of the instant invention. 
Xu also teaches the emulsification and homogenizing process to directly obtain particles of nm size (see abstract, technical field, bottom of page 5, top of page 6). 
Xu also specifically teaches that “After the oil phase and the aqueous phase are shear emulsified, the droplet size in the emulsion is generally on the order of micrometer. In order to improve the stability of the final product, the emulsion containing the larger particle size is subjected to high pressure homogenization treatment, general pressure. Above 10 MPa, after high pressure homogenization treatment, the micron-sized droplets are broken into smaller, even nano-scale droplets. These nano-scales are not only conducive to the improvement of bioavailability of the final product, but also more fully embedded and difficult to the reaggregation, which contributes to the stability of the final product” and teaches that “The smaller the particle size of the droplet, the more stable the final product” (see first para page 6). Xu specifically teaches that the homogenization pressure is from 10 MPa to 40 MPa, which would also cover the instant range of 300 bar to 350 bar.
Mudgil’s general disclosure is a scientific review on guar gum (see abstract).
Mudgil teaches that “guar gum is a novel agrochemical processed from endosperm of cluster bean. It is largely used in the form of guar gum powder as an additive in food, pharmaceuticals, paper, textile, explosive, oil well drilling and cosmetics industry. Industrial applications of guar gum are possible because of its ability to form hydrogen bonding with water molecule. Thus, it is chiefly used as thickener and stabilizer. It is also beneficial in the control of many health problems like diabetes, bowel movements, heart disease and colon cancer” (see abstract).
Mudgil also teaches that “the biological properties of guar galactomannan and other such polysaccharides are dependent on their behavior in an aqueous medium. Guar gum swells and or dissolves in polar solvent on dispersion and form strong hydrogen bonds. In nonpolar solvents it forms only weak hydrogen bonds. The rate of guar gum dissolution and viscosity development generally increases with decreasing particle size, decreasing pH and increasing temperature” (see Physio-chemical properties, page 412).
Mudgil teaches “Guar gum solution shows very high viscosity even at very low concentration. In most of the food applications it is recommended at below 1% concentration” (see Concentration, bottom of 413).
Krstonosic’s general disclosure is a scientific report on the influence of xanthan gum on oil-in-wtaer emulsions (see abstract).
Krstonosic teaches that xanthan gum is an anionic, nonadsorbing polysaccharide, which stabilizes O/W emulsions by increasing the viscosity of aqueous phase and retarding creaming of oil droplets (see page 10, 2nd para.) and teaches that increases in xanthan gum concentrations leads to decrease in flow behavior index (see abstract). Krstonosic teaches that at concentrations higher than 0.08% ensures reaching the critical viscose concentration and complete retardation of creaming in emulsions (see page 16, Conclusions) and tested varying concentrations up to 0.2% (see abstract).
Therefore, it would have been obvious at the effective filing date to any person having skill in the art to create smaller particle size nanodroplets as taught by Xu for the fish oil composition which also contains Arabic gum taught by Yayuan because these smaller sized particles are absorbed better and are more stable overtime. It would have also been obvious to optimize the time parameters of emulsification to the narrower time of the instant invention because Yayuan already discloses emulsifying ranges that are directly outside the instant parameters. One of ordinary skill would want to optimize the emulsifying time in order to create a composition in which the oily components do not separate out of formulation. 
Also, as discussed in the MPEP section 2144.05(II)(A), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a composition.  Varying the emulsifying time within a composition is not considered to be inventive unless the time is demonstrated as critical.  In this particular case, there is no evidence that the claimed time of emulsifying produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of emulsifying time would have been obvious before the effective filing date of applicant’s claimed invention.
It would have been obvious to utilize guar gum as a stabilizer for its beneficial properties such as for the control of many health problems like diabetes, bowel movements, heart disease and colon cancer, and to optimize the amount to the instantly taught range because as Mudgil teaches, guar gum solutions shows very high viscosity even at very low concentrations below 1%. 
It would further have been obvious to include xanthan gum as a stabilizer within the instantly claimed range because Krstonosic teaches that xanthan gum, within these amounts, ensures reaching the critical viscose concentration and completes retardation of creaming in emulsions. Also combining equivalents known for the same purpose, in this case the stabilizers that are Arabic gum, xanthan gum and guar gum, with the expectation of them having similar properties is prima facie obvious.
There would have been a reasonable expectation of success in arriving at the instant composition because all of the components have already been described in the art and within the claimed ranges and would have been prima facie obvious at the time of filing.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. The applicant argues that Yayuan only teaches Arabic gum to use with fat-soluble nutrients and does not teach Arabic gum with fish oil. In fact, with the broadest reasonable interpretation, fish oil can be considered a fat-soluble nutrient as it is both fat soluble and nutritious. Also, Yayuan does not have to give a working example for the invention to be enabled. 
The applicant also argues that neither Yayuan nor Xu teaches the newly amended claim limitations. The office brought in two new references which each teach the components of the new limitations (see above rejections).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                          

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655